Title: From John Adams to John Taylor, 27 December 1814
From: Adams, John
To: Taylor, John



No. 22
Dear Sir
Quincy December 27. 1814.

When Superior genius gives greater Influence in Society than is possessed by inferiour Genius or a mediocrity of Genius, i.e than by the ordinary level of Men, this Superiour Influence, I call natural Aristocracy. This cause you Say is “fluctuating.” What then? It is Aristocracy Still while it exits. And is not Democracy “fluctuating” too? Are the Waves of the Sea, or the Winds of the Air or “the Gossamour that idles in the wanton Summers air, more fluctuating than Democracy? While I admit the Existence of Democracy, notwithstandings its Instability, You must acknowledge the Existence of natural Aristocracy notwithstanding its fluctuations.
I find it difficult to understand you, when you Say that “Knowledge and Ignorance are fluctuating.” Knowledge is unchangeable and Ignorance cannot change, because it is nothing. It is a Non Entity. Truth is one, uniform and eternal: Knowledge of it, cannot fluctuate any more than itself. Ignorance of Truth being a Non Entity, cannot Surely become Entity and fluctuate, and change like Proteus, or Wind or Water. You Sport away So merrily, upon this Topick, that I will have the pleasure of transcribing You. You Say “the Aristocracy of Superior Abilities, will be regulated by the Extent of the Space, between Knowledge and Ignorance. As the Space contracts or widens, it will be diminished or increased, and if Aristocracy may be thus diminished it follows, that it may be thus destroyed.”
What is the Amount of this Argument? Ignorance may be destroyed, and Knowledge increased ad Infinitum. And do you expect that all Men are to become omnicient, like the Almighty and omnicient Hindoo perfect Brachmans.? Are your hopes founded upon an Expectation that Knowledge will one day be equally divided? Will Women have as much Knowledge as Men Will Children have as much their Parents? If the time will never come, When all Men will have equal Knowledge, it Seems to follow that Some will know more than others, and that those who know most will have more Influence than those who know least, or than those who know half Way between the two extreams, and consequently will be aristocrats. “Superior Abilities” comprehed Abilities acquired by Education and Study as well as Genius and natural Parts; and what a Source of Inequality and Aristocracy is here? Suffer me to dilate a little in this place. Massachusetts, has probably educated as many Sons to Letters in proportion to her Numbers, as any State in the Union, perhaps as any Nation ancient or modern. What Proportion do the Scollars bear to the whole Number of People. I wish I had a Catalogue of our Harvard University that I might State exact numbers. Say that in almost 200 Years there have been 3 or 4 thousand educated from perhaps two or three millions of People. Are not these Aristocrats? Or in other Words, have they not had more Influence than any equal Number of uneducated Men? In fact these Men governed the Province from its first Settlement; these Men have governed and Still govern the State. These Men, in Schools, Accademies, Colledges and Universities; these Men in the shape of Ministers Lawyers and Physicians; these Men in Accademies of Arts and Sciences, in Agricultural Societies, in Historical Societies, in Medical Societies and in Antiquarian Societies, in Banking Institutions and in Washington benevolent Societies; govern the State at this 26th. of December 1814. The more you educate without a Ballance in the Government the more Aristocratical, will the People and the Government be. There never can be, in any Nation more than one fifth; no nor one Tenth of the Men regularly educated to Science and Letters. I hope then you will acknowledge that “Abilities” form a Distinction and confer a Privilege in Fact though they give no peculiar Rights, in Society
2 You apear Sir to have overlooked or forgotten, one great Source of Natural Aristocracy, mentioned by me in my Apology Vol. 1. p 110 and dilated in Subsequent pages, I mean Birth. I Should be obligd to you for your candid Sentiments upon this important Subject. Exceptions have been taken to the phrase “Wellborn”; but I can See no Imprpriety in it, more than in the Epithets “Wellbred” “Well educated,” Well “brought up,” “Well taught” “Well informed,” Well read, “Well to live” Well dressed, “Well fed,” Well cloathed, Well armed, Well accoutred, Well furnished, well mounted, Well made, well fought, well aimed, Well meant Well mounted, well fortified, Well tempered, Well fatted, Well Spoken Well argued well reasoned, well decked Well ducked, Well trimmed Well wrought or any other Well in common Parlance.
And here, Sir, permit me, by Way of digression to remark, another discouragement to honest political Litterature, and the Progress of real political science. If a well meant publication appears, it is instantly Searched for an unpopular Word, or one that can be made So by misconstruction misrepresentation, or by any credible and imposing deception. Some ambitious popular Demagogue gives the Alarm “Heresy”! Holy democratical Church has decreed that Word to be “Heresy”! Down with him! And if there was no Check to their Passions and no ballance to their Government, they would Say “A la lanterne”! “A de guillotine”! Roast him! “bake him! boil him fryin fry him! The Inquisition in Spain would not celebrate more joyfully an Auto de Fee. Some Years ago, more than forty a Writer, unfortunately made Use of the term, “Better Sort.” Instantly a popular Clamour was raised and an Odium excited which remains to this day to Such a degree that no Man dares to employ that Expression at the Barr in Conversation, in a Newspaper, or Pamphlet: No nor in the Pulpit, though the “baser Sort” are Sufficiently marked and distinguished in the New Testament, to prove that there is no Wrong in believing a “better Sort.” And if there is any difference between  Virtue and Vice, there is a “better Sort” and a worse Sort in every human Society;
With Sincere reverence, let me here quote one of the most profound phylosophical, moral and religious Sentiments that ever was expressed: “We know not, what Spirit We are of”
John Adams